DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/24/22 has been entered.
 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per amendment dated 12/29/21, claims 1-2, 4, 6, 8, 11-15 are currently pending in the application, with claims 13 and 14 being withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 4, 6, 8, 11, 12, 15 are rejected under 35 U.S.C. 103 as being obvious over Yang et al. (US 10,597,550 B2), in view of Baumstark et al. (US 6,566,472 Bl, of record) and Yokota et al. (US 5,332,854, of record).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Yang teaches an aqueous polymer dispersion, wherein the polymer comprises as polymerized units, based on the total dry weight of the polymer, (i) from 5% to 50% by weight of a C6-C18 alkyl ester of (meth)acrylic acid; (ii) from 15% to 45% by weight of a cycloalkyl (meth)acrylate; and (iii) from 1% to 10% by weight of an acid monomer, such as a phosphorous-containing acid monomer, (iv) from 5% to 50% by weight of a vinyl aromatic monomer; and (v) from 0 to 55% by weight of a C1-C4 alkyl ester of (meth)acrylic acid (col. 1, line 50-col.2, line 8, ref. claim 1). Disclosed specific examples of C6-C18 alkyl ester of (meth)acrylic acid (i) include 2-ethylhexyl acrylate, lauryl (meth)acrylate and stearyl (meth)acrylate (col. 2, lines 52-62) (read on soft monomer (e)), disclosed cycloalkyl (meth)acrylates (ii) include cyclohexyl (meth)acrylate (reads on monomer (f), claim 15), isobornyl methacrylate and dihyrocyclopentadienyl acrylate (col. 2, lines 63-67) (read on monomer (f), claim 1), disclosed phosphorous-containing acid monomers (iii) include phosphopropyl (meth)acrylate, phosphoethyl (meth)acrylate (reads on monomer (b), claim 15) and phosphobutyl (meth)acrylate col. 3, lines 21-42) (read on monomer (b)), disclosed vinyl aromatic monomer (iv) includes styrene (col. 3, lines 50-55) (reads on monomer (a)). Furthermore, the polymer of Example L 6 in Table 1 includes (as calculated) styrene, CHMA and EHA in amounts within the claimed range, and Yang teaches use of the aqueous coating compositions formed from the aqueous polymer dispersions on various substrates, including metal (col. 10, lines 9-34). 
Yang is silent with regard to a polymer comprising units of a phosphorus acid monomer within the claimed range, a ureido monomer, a polymerizable surfactant, and an aqueous dispersion having properties as in the claimed invention.
At the outset, it is noted that in the case where the claimed ranges "overlap or lie inside
ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541
F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05.
The secondary reference to Baumstark teaches a binder formulation for aqueous polymer dispersions. The reference teaches monomers with a ureido group, such as N-2- (meth)acrylamidoethyl)imidazolidin-2-one and N-(2-(meth)-acryloxyethyl)imidazolidin-2-
one (read on claimed monomer (c)), preferably in amounts of up to 10% by weight, in particular from 0.5 to 5% by weight, based on the total weight of the polymer P, so as to improve the wet adhesion of the coatings (col. 5, lines 1-19).
The secondary reference to Yokota teaches a surfactant of following formula (I) (Ab.):

    PNG
    media_image1.png
    257
    287
    media_image1.png
    Greyscale

In the general formula (1), R1 and R2 in formula (1) may be styryl groups (col. 2, line 50-col. 3, line 8), and R3 may be hydrogen (Ab.) (encompasses (d)). Yokota further teaches an amount of 0.1 to 20 weight% of the surfactant, based on the total weight of the monomer (col. 3-4, bridging paragraph), and that the surfactant insures good stability during emulsion polymerization and marked improvements in the water resistance and bonding characteristics of a polymer film (col. 2, lines 10-43).
Given the teaching in Yang on aqueous polymer dispersion and monomer compositions therefor, given the teaching in Baumstark on monomers with a ureido group for improving wet adhesion and the teaching in Yokota on polymerizable surfactants for improving water resistance and bonding characteristics of a polymer film, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to include units of a ureido monomer and a polymerizable surfactant in Yang’s polymers, i.e. modified Yang’s dispersions, so as to provide for advantages taught in the secondary references (obviates the polymer of claims 1, 11 and 15).
With regard to the properties as recited in claims 1 and 15, given that modified Yang’s dispersions overlap in scope with that of the claimed invention, one of ordinary skill in the art would reasonably expect compositions of overlapping scope to have the claimed properties when coated on a metal substrate, absent evidence to the contrary. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
With regard to claim 2, Yokota teaches surfactant in an amount of 0.1 to 20 weight%, based on the total weight of the monomer (col. 3-4, bridging paragraph).
With regard to claim 4, Yang teaches a Tg of less than 45oC (col. 2, lines 9-10). Moreover, the Tg of a polymer depends on the type and amounts of the structural units within the polymer chain. Given that the combination of cited references teaches polymers within the scope of the claimed invention, a skilled artisan would reasonably expect the same to have the claimed Tg, absent evidence to the contrary.
With regard to claim 6, Yang teaches a phosphorous-containing acid monomer in an amount of from 1% to 10% by weight, based on the total dry weight of the polymer (col. 1, line 50-col.2, line 8, ref. claim 1).
With regard to claim 8, Baumstark teaches ureido monomers preferably in amounts of up to 10% by weight, in particular from 0.5 to 5% by weight, based on the total weight of the polymer P (col. 5, lines 1-19).
With regard to claim 11, Yang teaches styrene, phosphorus-containing methacrylate, soft monomer and cycloalkyl (meth)acrylate in amounts that overlap with the claimed range (col. 1, line 50-col.2, line 8, ref. claim 1), while Baumstark teaches a ureido monomer (col. 5, lines 1-19) and Yokota teaches a surfactant monomer (Ab.) in amounts that overlap with the claimed ranges.
With regard to claim 12, Yang teaches the use of aqueous polymer dispersions in coating compositions, suitable as protective coating for various substrates, including metal (col. 10, lines 9-34).

Claims 1, 2, 4, 6, 8, 11, 12, 15 are rejected under 35 U.S.C. 103 as being obvious over Shu et al. (US 2019/0292399 A1), in view of Yokota et al. (US 5,332,854, of record).
The applied reference has a common inventor and an assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Shu teaches aqueous polymer dispersions comprising (a) from 0.5% to 3.2% by weight of a phosphorous-containing acid monomer, (b) from 10% to 50% by weight of a cycloalkyl (meth)acrylate, (c) from 0.3% to 1.2% by weight of a ureido monomer, (d) from 25% to 60% by weight of a soft monomer, and (e) a hard monomer (Ab., [0005-0010], ref. claims), wherein the phosphoalkyl (meth)acrylate may be phosphoethyl (meth)acrylate, phosphopropyl (meth)acrylate or phosphobutyl (meth)acrylate (read on (b)) ([0022], ref. claim 5), the ureido monomer may be 

    PNG
    media_image2.png
    264
    340
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    247
    248
    media_image3.png
    Greyscale

(read on (c)) [0025], the soft monomer may be monomers having a Tg of 0oC or lower, such as 2-ethylhexylacrylate, lauryl acrylate, lauryl methylacrylate, n-decyl methacrylate (read on (e)) ([0027], ref. claim 11), the cycloalkyl (meth)acrylate  may be cyclohexyl(meth)acrylate, methcyclohexyl acrylate, isobornyl methacrylate, isobornyl acrylate, dihydrodicyclopentadienyl acrylate [0024], ref. claim 9), and the hard monomer may be styrene ([0036], ref. claim 10).
Shu is silent with regard to a polymer comprising units of a polymerizable surfactant, and and an aqueous dispersion having properties as in the claimed invention.
As stated in paragraph 8 above, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
The discussion with regard to Yokota from paragraph 10 above is incorporated herein by reference.
Given the teaching in Shu on aqueous polymer dispersion and monomer compositions therefor, given the teaching in Yokota on polymerizable surfactants for improving water resistance and bonding characteristics of a polymer film, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to include a units of polymerizable surfactant in Shu’s polymers, i.e. modified Shu’s dispersions, so as to provide for advantages as taught in the secondary reference (obviates the polymer of claims 1, 11 and 15).
With regard to the properties as recited in claims 1 and 15, given that modified Shu’s dispersions overlap in scope with that of the claimed invention, one of ordinary skill in the art would reasonably expect the compositions of overlapping scope to have the claimed properties when coated on a metal substrate, absent evidence to the contrary. As stated in paragraph 12 above, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons.
With regard to claim 2, Yokota teaches surfactant in an amount of 0.1 to 20 weight%, based on the total weight of the monomer (col. 3-4, bridging paragraph).
With regard to claim 4, Shu teaches a Tg greater than 0oC and lower than 60oC [0030]. Moreover, the Tg of a polymer depends on the type and amounts of the structural units within the polymer chain. Given that the combination of cited references teaches polymers within the scope of the claimed invention, a skilled artisan would reasonably expect the same to have the claimed Tg, absent evidence to the contrary.
With regard to claim 6, 8, Shu teaches the claimed monomers in an overlapping range (Ref. claim 1).
With regard to claim 12, Shu teaches aqueous coating compositions suitable as metal protective coating [0057].

Claims 1, 2, 4, 6, 8, 11, 12, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Raman et al. (US 2012/0214928 A1), in view of Emmons et al. (US 5,385,960) and Yokota et al. (US 5,332,854, of record).
Raman teaches aqueous dispersions comprising a latex polymer comprising: up to 10 wt.% of a ureido functional ethylenically unsaturated monomer, such as N-(2-methacryloyloxyethyl)ethyleneurea (also referred to as [1-(2-methacryloyloxyethyl)imidazolin-2-one]) and N-(methacrylamidoethyl)ethyleneurea compound of the following structure (read on (c) (Raman-[0019-0020], Example, US 6031038-col. 6, lines 32- 46 which is incorporated by reference in Raman),
 
    PNG
    media_image4.png
    149
    330
    media_image4.png
    Greyscale

up to 40% wt.% of cycloaliphatic(meth)acrylates, such as dicyclopentadiene(meth)acrylate, cyclohexyl(meth)acrylate, isobornyl(meth)acrylate etc. (read on (f)) [0025]), up to 40 wt.% of a vinyl aromatic monomer, such as styrene (reads on (a)) [0027-0028], up to 80 wt.% of an alkyl (meth)acrylates, such as butyl(meth)acrylate, 2-ethylhexyl(meth)acrylate, decyl (meth)acrylate etc. (read on (e)), and 0.1 to 2 wt.% of a water-soluble acid containing compound, such as a phosphorus containing acid [0035-0036]. Raman further teaches opaque paints [0004] and compositions comprising a colorant and/or filler such as metal oxide [0054]. Working examples in Table 1 of Raman teach monomer mixtures comprising soft monomers (i.e. n-butyl methacrylate and 2-ethyl hexylacrylate), cyclohexyl methacrylate, styrene and Sipomer WAM II (ureido monomer) within the scope of the present invention.
Raman is silent with regard to a polymer comprising units of a polymerizable surfactant (claimed (d)), a phosphorus (meth)acrylate (claimed (b)), and an aqueous dispersion having properties as recited in the claimed invention.
As stated in paragraph 8 above, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
24.	With regard to a polymerizable surfactant, the discussion with regard to Yokota from paragraph 10 above is incorporated herein by reference. Yokota teaches claimed (d) and advantages thereof.
Raman teaches 0.1 to 2 wt.% of a water-soluble acid containing compound, such as a phosphorus containing acid [0035-0036]. Raman further teaches that the compositions may comprise a colorant/pigment and/or a filler such as metal oxides, including titanium dioxide ([0054], Table 2). The secondary reference to Emmons teaches coating compositions including stable composite latex-pigment particles (ab.), prepared by dispersing titanium dioxide pigment particles in a first aqueous medium and preparing a dispersion of selected polymeric latex particles which have at least one dihydrogen phosphate functional group (col. 2, line 60- col. 3, line 7), wherein said phosphate functional group may be provided for by a monomer such as dihydrogenphosphate monoester such as 2-hydroethylmethacrylate (reads on phosphoethyl(meth)acrylate (b)) (col. 9-10, bridging paragraph, col. 13, lines 43-54)). Additionally, Emmons teaches a paint composition prepared from a polymer latex comprising phosphoethyl methacrylate provides for an improved hiding and gloss, compared to a control paint prepared from a polymer latex using a similar process but omitting the phosphoethyl methacrylate (col. 22, Example B, Table II).
Given the teaching in Raman on aqueous polymer dispersions comprising 0.1 to 2 wt.% of a water-soluble phosphorus containing acid monomer, and coating compositions thereof which may include titanium dioxide as a filler, the teaching in Yokota on polymerizable surfactants for improving water resistance and bonding characteristics of a polymer film, and the teaching in Emmons on advantages of including phosphoethyl methacrylate in a latex polymer and paint compositions thereof, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, prepare Raman’s polymers comprising units of styrene, cycloalkyl (meth)acrylate and soft monomers in amounts of type within the scope of the claimed invention, including units 0.1 to 2 wt.% of a water-soluble phosphorus containing acid monomer, such as Emmon’s phosphoethyl methacrylate, and Yokota’s polymerizable surfactants, so as to provide for advantages as taught in the secondary references (obviates the polymer of claims 1, 11 and 15).
With regard to the properties as recited in claims 1 and 15, given that the aqueous polymer dispersions resulting from the combination of cited references overlap in scope with that of the claimed invention, one of ordinary skill in the art would reasonably expect the compositions of overlapping scope to have the claimed properties when coated on a metal substrate, absent evidence to the contrary. As stated in paragraph 12 above, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons.
With regard to claim 2, Yokota teaches surfactant in an amount of 0.1 to 20 weight%, based on the total weight of the monomer (col. 3-4, bridging paragraph).
With regard to claim 4, Raman teaches polymer having a Tg of at least 0oC [0040]. Moreover, the Tg of a polymer depends on the type and amounts of the structural units within the polymer chain. Given that the combination of cited references teaches polymers within the scope of the claimed invention, a skilled artisan would reasonably expect the same to have the claimed Tg, absent evidence to the contrary.
With regard to claim 6, Raman teaches polymers comprising 0.1 to 2 wt.% of a water-soluble phosphorus containing acid monomer, aqueous dispersions and paints thereof, and Emmon’s teaches advantages of polymers including units of phosphoethyl methacrylate in paint compositions. Thus, a skilled artisan would have found it obvious to use phosphoethyl methacrylate as Raman’s water-soluble phosphorus containing acid monomer.
With regard to claim 8, Raman teaches polymers comprising up to 10 wt.% of a ureido functional ethylenically unsaturated monomer ([0019-0020], Example).
With regard to claim 12, Raman teaches waterborne compositions, such as opaque paints and translucent stains [0004], i.e. coating compositions. The preamble “An aqueous metal protective coting composition” as recited in claim 12 is deemed to be a statement of purpose or intended use, which is not seen to result in any structural difference between the instantly claimed composition and that of the combination of cited references, and hence the preamble fails to limit the claim. MPEP 2111.02.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4, 6, 8, 11, 12, 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 15-18 of copending Application No. 16/301,613 (claims as amended on 8/7/20), in view of Yokota et al. (US 5,332,854, of record).
Copending claims 1 and 12 are as follows:

    PNG
    media_image5.png
    411
    940
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    362
    951
    media_image6.png
    Greyscale

Additionally, copending claim 8 recites a range of from 20 to 40% by wt. of cycloalkyl (meth)acrylate, copending claim 5 recites phosphorus-containing (meth)acrylates as in the claimed invention (reads on (b)), copending claim 19 recites styrene as a hard monomer (reads on (a)), copending claims 12 and 11 recite soft monomers as in the claimed invention (read on (e). The calculated styrene content based on the ranges recited for other monomers in the copending claims overlaps with the claimed range.
Copending claims are silent with regard to a polymer comprising units of specific cycloalkyl (meth)acrylate (f) and ureido monomer (c), and a polymerizable surfactant (claimed (d)), and an aqueous dispersion having properties as recited in the claimed invention.
As stated in paragraph 8 above, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
With regard to a polymerizable surfactant, the discussion with regard to Yokota from paragraph 10 above is incorporated herein by reference. Yokota teaches claimed (d) and advantages thereof.
Furthermore, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970). Regarding the cycloalkyl (meth)acrylate and ureido monomer recited in copending claims, the copending specification teaches cycloalkyl (meth)acrylates (e) and ureido monomer (c) within the scope of the claimed invention (page 3, lines 9-24). Additionally, the prescribed amount of styrene at 10% by wt. or more and 60% by wt. or less (page 4, lines 27-31).
It would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to prepare the polymer of copending claims comprising claimed units of (a) to (c) and (e) within the claimed range, further including units of a polymerizable surfactant (d) (obviates the polymer of claims 1, 11 and 15). Furthermore, given that the aqueous polymer dispersions resulting from the copending claims and Yokota overlap in scope with that of the claimed invention, one of ordinary skill in the art would reasonably expect the compositions of overlapping scope to have the claimed properties when coated on a corrosion susceptible substrate, i.e. metal substrate, absent evidence to the contrary. As stated in paragraph 12 above, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons.
With regard to claim 2, Yokota teaches surfactant in an amount of 0.1 to 20 weight%, based on the total weight of the monomer (col. 3-4, bridging paragraph).
With regard to claim 4, copending claim 2 recites a Tg range of overlapping scope. Moreover, the Tg of a polymer depends on the type and amounts of the structural units within the polymer chain. Given that the polymers from the combination of copending claims and Yokota fall within the scope of the claimed invention, a skilled artisan would reasonably expect the same to have the claimed Tg, absent evidence to the contrary.
With regard to claim 6 and 8, copending claims 4 and 6 obviate the claimed ranges.
With regard to claim 12, the compositional limitations of the claimed invention is obviated by combination of copending claims and Yokota. The discussion with regard to the preamble from paragraph 42 above is incorporated herein by reference.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 2, 4, 6, 8, 11, 12, 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-8, 11 and 12 of U.S. Patent No. 10,597,550 B2 (reference patent), in view of Baumstark et al. (US 6,566,472 Bl, of record) and Yokota et al. (US 5,332,854, of record).
Reference patent claim 1 is as follows:

    PNG
    media_image7.png
    530
    708
    media_image7.png
    Greyscale

Additionally, patent claims 7 and 8 teach monomers that read on claimed (b) and (e).
Reference patent claims are silent with regard to a polymer comprising units of specific cycloalkyl (meth)acrylate (f) and ureido monomer (c), and a polymerizable surfactant (claimed (d)), and styrene (a), and an aqueous dispersion having properties as recited in the claimed invention.
As stated in paragraph 8 above, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
With regard to a polymerizable surfactant, the discussion with regard to Yokota from paragraph 10 above is incorporated herein by reference. Yokota teaches claimed polymerizable surfactant (reads on (d)) and advantages thereof.
With regard to ureido monomer, the discussion with regard to Baumstatk from paragraph 9 above is incorporated herein by reference. Baumstark teaches claimed ureido monomers (read on (c)).
Referring to the discussion on the case law to Vogel et al. in paragraph 49 above, the reference patent discloses cycloalkyl (meth)acrylates (read on (f)) (col. 2, lines 65-67) and styrene as the vinyl aromatic monomer (reads on (a)) (col. 3, line 55). 
It would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to prepare the polymer of reference patent claims comprising claimed units of (a), (b), (e) and (f) within the claimed range, and further including units of a ureido monomer (c) and a polymerizable surfactant (d) (obviates the polymer of claims 1, 11 and 15). Furthermore, given that the aqueous polymer dispersions resulting from the copending claims and secondary references overlap in scope with that of the claimed invention, one of ordinary skill in the art would reasonably expect the compositions of overlapping scope to have the claimed properties when coated on a metal substrate, absent evidence to the contrary.  As stated in paragraph 12 above, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons.
With regard to claim 2, Yokota teaches surfactant in an amount of 0.1 to 20 weight%, based on the total weight of the monomer (col. 3-4, bridging paragraph).
With regard to claim 4, reference claim 1 recites a glass transition temperature of less than 45oC. Moreover, the Tg of a polymer depends on the type and amounts of the structural units within the polymer chain. Given that the polymers from the combination of reference patent claims and secondary references fall within the scope of the claimed invention, a skilled artisan would reasonably expect the same to have the claimed Tg, absent evidence to the contrary.
With regard to claim 6, reference patent claims 1 and 7 obviate the claimed limitation.
With regard to claim 8, With regard to claim 8, Baumstark teaches ureido monomers preferably in amounts of up to 10% by weight, in particular from 0.5 to 5% by weight, based on the total weight of the polymer P (col. 5, lines 1-19).
With regard to claim 12, compositional limitations of the claimed invention is obviated by combination of reference patent claims and the secondary references. The discussion with regard to the preamble from paragraph 42 above is incorporated herein by reference.

Response to Arguments
In view of the amendment dated 12/29/21, all rejections set forth in the office action dated 12/8/21 are withdrawn and new grounds of rejections are presented herein above.
Applicant’s arguments concerning Larson reference are moot in view of the withdrawal of the rejections. Applicant’s arguments concerning the secondary references to Yokota and Baumstark references of record and the unexpected results would be applicable to the new grounds of rejections presented above. Applicants argue that although Yokota and Baumstark mention certain benefits associated with the use of the monomers disclosed therein, the claimed properties have not been identified in the prior art and a person of ordinary skill would have no a priori expectation of success.
In response, it is noted that in the new grounds of rejections presented above, the primary reference teaches a cyclo(meth)acrylate, in addition to other claimed monomers. Furthermore, in view of the teachings in the secondary reference(s) and the motivation provided therein, and given that the references relied upon pertain to aqueous coating compositions in general, it would have been obvious to one ordinary skill in the art to combine the references with a reasonable expectation of success to provide for disclosed advantages. Moreover, given that the claimed compositional limitations are obviated, a skilled artisan would reasonably expect the aqueous dispersions comprising a polymer of overlapping scope to be capable of providing for the claimed properties when applied on a metal substrate, absent objective evidence to the contrary. With regard to Applicant’s remarks regarding HITENOL™ AR-1025, Applicants are requested to provide a declaration or a Data Sheet which that is has the claimed surfactant structure to make it of record. With regard to arguments concerning unexpected properties, noting that the inventive compositions 1-5 in the specification necessarily include units of methacrylic acid within a specified range which is not recited in the claim language, the claimed ranges recited for (a) styrene, (e) soft monomer and (f) cyclohexyl(meth)acrylate are much broader in scope than those of the inventive compositions. Therefore, the data in the specification is not reasonably commensurate in scope with the claim language.

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached
9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone
are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-
5772. The fax phone number for the organization where this application or proceeding is
assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to
the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762